Citation Nr: 1436185	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  11-29 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for hypertension.

2.  Entitlement to service connection for coronary artery disease, including as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from February 1964 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at an RO hearing before a Decision Review Officer (DRO) in September 2011.  He later testified before the undersigned Veterans Law Judge (VLJ) at a Board videoconference hearing in February 2012.  Transcripts of both hearings have been associated with the claims file.

Subsequent to the aforementioned Board hearing, the Veteran submitted additional evidence in support of his claim, along with an appropriate waiver of RO consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case as the Veteran's complete private treatment records have not been obtained.  Specifically, the Veteran described receiving relevant treatment from Dr. Barnes in 1972 and 1973 and from Dr. Riley Hill.  These records should be obtained on remand, as well as recent records from Peter Lantz, M.D.  

In addition, the Veteran's service personnel records should be obtained, and he should be provided Veterans Claims Assistance Act of 2000 (VCAA) notice regarding establishing service connection on a secondary basis.  Finally, the Veteran should be afforded a VA examination, as described below.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice that includes information on establishing service connection on a secondary basis, with respect to a claim for service connection for coronary artery disease as secondary to hypertension.  See 38 C.F.R. § 3.310.

2.  Make arrangements to obtain a complete copy of the Veteran's service personnel records.

3.  Make arrangements to obtain a complete copy of the Veteran's treatment records from Dr. Barnes dated in 1972 and 1973; from Dr. Riley Hill; and from Peter Lantz, M.D., dated since February 2011.

4.  Thereafter, schedule the Veteran for a VA cardiovascular examination.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed.

After reviewing the claims file and examining the Veteran, the examiner should identify all current cardiovascular disorders found to be present.

The examiner must address the following questions:

(i) Is it at least as likely as not (50 percent or greater probability) that any current cardiovascular disorder, to include any hypertension and/or coronary artery disease, had its clinical onset during active service or is related to any incident of service.  In providing this opinion, the examiner should consider the blood pressure readings noted at the time of the Veteran's separation from service in January 1967 (156/98, 126/88, 120/80, and 124/76); the Veteran's testimony that he had a lot of headaches and felt bad between 1967 and 1973; and the history the Veteran provided upon treatment for hypertension in 1973, i.e., that he was told that he had hypertension in service in 1967 and saw doctors for treatment several times after service, but was told that he had only minimal elevation and no problems.  

(ii)  If it is determined that hypertension is related to the Veteran's active service, then the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current coronary artery disease was either (a) caused by, or (b) aggravated by the hypertension.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.  Next, review the claims file to ensure compliance with this remand. If the examination reports do not include adequate responses to the specific opinions requested, they must be returned to the examiners for corrective action.

6.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal. If the benefits on appeal remain denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response. Thereafter, return the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



